United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MARYLAND HEALTH CARE SYSTEM,
Baltimore, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-0591
Issued: September 14, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On January 23, 2015 appellant filed a timely appeal from an August 13, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his request for an increased
scheduled award for hearing loss. His appeal is also timely filed from the December 12, 2014
nonmerit decision denying reconsideration. This appeal was docketed as No. 15-0591. After
considering the evidence of record, the Board finds that this case is not in posture for decision.
On April 25, 2003 appellant, then a 54-year-old food service worker, filed an
occupational disease claim alleging that he sustained a loss of hearing due to exposure to noise
from a dishwasher.1 OWCP assigned this case File No. xxxxxx530. On October 15, 2003 it
accepted appellant’s claim for bilateral hearing loss and nondigital hearing aids were approved.
On August 17, 2004 appellant filed a claim for a schedule award. On September 14, 2004
OWCP issued a schedule award for a 45 percent binaural hearing loss. On September 16, 2010
appellant filed another claim for a schedule award. By decision dated May 25, 2011, OWCP
denied appellant’s claim for an additional schedule award as there was no significant change in
appellant’s hearing since the previous award. On January 9, 2013 appellant filed another claim

1

The Board notes that on June 22, 1998 appellant had previously received an award from the Department of
Veterans Affairs for a 10 percent disabling loss due to bilateral hearing loss and a 10 percent disabling loss for
tinnitus, for a combined loss of 20 percent.

for an increased schedule award. By decision dated August 13, 2014, OWCP denied appellant’s
claim. On December 12, 2014 OWCP denied reconsideration of the August 13, 2014 decision.
The Board notes that on May 9, 2013 appellant filed a new claim for a schedule award
due to additional noise exposure. The record indicates that OWCP assigned this claim File No.
xxxxxx779. Although there is no decision in the current record with regard to this case, there are
indications in the record that a decision was issued in File No. xxxxxx779 on February 27, 2014
awarding appellant a schedule award for an additional six percent binaural hearing loss.
On March 4, 2014 the employing establishment requested that OWCP combine the
present case, File No. xxxxxx530, with File No. xxxxxx779. There is no indication in the record
that the cases were ever combined.
The Board finds that it is essential to review the evidence contained in both File Nos.
xxxxxx779 and xxxxxx530 in order to render a full and fair adjudication of the present appeal.
Due to the overlapping nature of the claims, the evidence contained in those case records will
necessarily bear directly on appellant’s claim for compensation. Without reviewing the case
records in both claims, the Board is unable to determine whether OWCP properly considered all
relevant evidence in rendering its decisions. Accordingly, this case will be remanded for OWCP
to consolidate case files xxxxxx530 and xxxxxx779. Reconstruction of the record will be
followed by a de novo decision on the merits of the claim in order to protect appellant’s appeal
rights.
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 13 and December 12, 2014 are set aside and the case is
remanded for further action consistent with this order.
Issued: September 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
2

